Title: From George Washington to Alexander Hamilton, 5 August 1792
From: Washington, George
To: Hamilton, Alexander



Sir,
Mount Vernon, Augt 5. 1792.

Since the date of my last dispatch to you of the 1st instant, I have received your Letters of the 26. & 30 ulto, and have affixed my signature to the arrangement of Compensations to the Officers of Inspection in consequence of additional latitude given to The President of the United States by the Act of the last Session, intitled “An Act concerning the duties on spirits distilled within the United States.”
I have done this on full conviction that the best information the nature of the case would admit, has been obtained at the Treasury to keep the aggregate within the limitations of the Law, & to proportion the Compensations to the services of the respective Officers; presuming also that it appeared essential (from a full view of circumstances, and the benefits likely to be derived from the measure, to the public) that an increase of the Officers

of Revenue was really necessary; for I should be unwilling to add to the former establishment, unless the propriety of it was apparent. Unless the Attorney General should be of opinion that The President of the United States has power under the Act of March 1791. or the subsequent one of last Session, to appoint (in the recess of the Senate) an Inspector of the Survey newly constituted in Maryland, it must remain, as is proposed, under the immediate direction of the Supervisor.
If, after these regulations are in operation, opposition to the due exercise of the collection is still experienced, & peaceable proceedure is no longer effectual, the public interest & my duty will make it necessary to enforce the Laws respecting this matter; & however disagreeable this would be to me, it must nevertheless take place.
The Collector was not at Baltimore when I passed through that place; but from the Naval Officer I learnt that the service wou’d sustain no loss by the resignation of the Master of the Maryland Revenue Cutter—that the first Mate was a more competent character, and that the general expectation was that he would be appointed to command it. That I might know how far the sentiments of others accorded with those of the Naval Officer, I requested the Supervisor (Mr Gale) to make enquiry & to inform me of the result; but not having heard from him since, the first Mate (his name I do not recollect) may be notified by you, of my intention to commission him Master so soon as I am provided with Commissions for that purpose—at present I have none. The same may be given to John Adams as first, & Benjamin Gunnison as second Mate of the Revenue Cutter in New Hampshire: and to Ashur Cook first and John Fenley second Mate of the New York Cutter. The third Mate for the latter may remain for further enquiry & consideration.
If your information with respect to the proposed characters for the Cutter in New Hampshire is not such as you can entirely rely upon, Mr Lear who is on the spot might afford you some aid in the investigation of them, or others. I am Sir &c.

G: Washington


P.S. As I have neither time nor inclination to copy the enclosed, I would thank you for having a transcript of it made & sent to me.

